Case: 20-10931       Document: 00515900020            Page: 1      Date Filed: 06/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 15, 2021
                                     No. 20-10931                        Lyle W. Cayce
                                  Conference Calendar                         Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Hannah Nicole Edwards,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:20-CR-82-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Hannah Edwards has moved to
   withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
   and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Edwards has filed a
   response. The record is not sufficiently developed to allow us to make a fair


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10931      Document: 00515900020           Page: 2     Date Filed: 06/15/2021




                                     No. 20-10931


   evaluation of Edwards’s claim of ineffective assistance of counsel; we there-
   fore decline to consider that claim, without prejudice to collateral review. See
   United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief, relevant portions of the record, and
   Edwards’s response. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, the motion
   to withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                          2